Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 19, 1994, convicting him of robbery in the first degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*625Ordered that the judgment is affirmed.
The court did not err in refusing to admit into evidence an entry in the defendant’s intake medical record regarding his weight, which was apparently made at Riker’s Island approximately one day after his arrest. There is no evidence that the defendant suffered from any illness or was a patient during his incarceration, or that the information regarding his weight was relevant to diagnosis or treatment (see, Wilson v Bodian, 130 AD2d 221, 229-231). The defendant did not otherwise lay a proper foundation for admissibility of the entry (see, CPLR 4518 [a], [c]; Richardson, Evidence §§ 8-305, 8-307 [Farrell 11th ed]).
There is no evidence in the record that the court imposed the maximum sentence to punish the defendant for proceeding to trial (see, People v Pena, 50 NY2d 400, 411-412, cert denied 449 US 1087).
The defendant’s remaining contention is without merit. Pizzuto, J. P., Altman, McGinity and Luciano, JJ., concur.